Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-136567, filed on 07/25/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2020, 7/26/2021, and 12/30/2021 was filed after the mailing date of the final office action on 07/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno (US Pat 9659744), further in view of Zhang (US Pat. 2017/0191945).
 Regarding claim 1, Tsuno discloses a charged particle beam apparatus that acquires an image of a sample (Fig 1); a computer system that includes one or more processors (Col 7, lines 19-30: The operating system is made up of: an analysis and display unit 117 including a display portion for displaying the result of analysis by the detection signal processing unit 115 and the image formation unit 116; and a control parameter setting unit 118 for the control system including an operating interface) and is configured to be communicable with the charged particle beam apparatus (Col 7, lines 3-10: The scanning electron microscope 101 is made up of an electronic optical system, a stage mechanism system, a control system, an image processing system, and an operating system); and a memory that stores relation information between information regarding two or more characteristics and electrical characteristics of an element formed on a sample are associated with each other (figure 5 and Col 6, lines 20-30: The database indicates the relation between the transient characteristics (emission characteristics) of the detection signal of secondary electrons or the brightness and contrast of the SEM image and the electrical characteristics) and (Col 1, lines 55-63: The difference in surface potential is caused by a difference in electrical characteristics (resistance and capacitance) from sample to sample), the characteristics being extracted from at least two pieces of image data acquired from the charged particle beam apparatus under at least two image acquisition conditions (Col 6, lines 42-50: The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image analyzed from a plurality of images acquired at the extracted defective point under a plurality of irradiation conditions) and (Col 8, lines 25-30: Subsequently, electron beam irradiation conditions, such as acceleration voltage, irradiation current, and irradiation time, are set (S2)), wherein the processor receives information regarding two or more characteristics of a specific pattern that is included in a plurality of images acquired from the charged particle beam apparatus under at least two different image acquisition conditions (Col 6, lines 45-55: The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image analyzed from a plurality of images acquired at the extracted defective point under a plurality of irradiation conditions) including at least one of a blocking time between irradiations of the sample by a beam and an irradiation time of the beam when the sample is irradiated with the beam using the charged particle beam apparatus in a pulsatile manner (Col 6, lines 10-16: The means for intermittently applying an electron beam in synchronization with the time base is a means for controlling an electron irradiation time and time intervals between intermittent irradiations). Tsuno does not disclose a system that receives the relation information from the memory, and derives an electrical resistance defect and a capacitance defect by referring to the relation information for the information regarding the characteristics.
In a similar field of endeavor of defect detection in a substrate, Zhang teaches a
system that receives the relation information from the memory, and derives an electrical resistance defect and a capacitance defect ([0117] defects are classified based on the type of defect (e.g. electrical short to ground, bridge defect, or the like) Examiner indicates that an electrical short to ground in a semiconductor is a defect since the resistance and capacitance will individually equal to 0) by referring to the relation information for the information regarding the characteristics ([0104] locations of defects detected based on a reconstructed test image may be correlated to design data). 
	Therefore, it would have been obvious to one of the ordinary skilled in the art before the
effective filing date of the invention to combine Tsuno’s system with Zhang’s teaching to find a defect for a resistance and capacitance, in order to effectively classify the type of defects per substrate because both resistor and capacitor are correlated with each other. If one is defected, so is the other. Using Ohm’s law, we can find an equation for voltage V, using current I, and resistance R:	 V=I*R		
Using the capacitance equation:	      C=Q/V (one of the ordinary skill in the art can substitute V with I*R). 
Substituting V with I*R: 		C = Q/(I*R). 
Regarding claims 2, 12 and 15 Tsuno does not disclose the electrical characteristics relate to a type of a defect and include at least one of the electrical resistance defect and the capacitance defect. 
In a similar field of endeavor, defect detection in a substrate, Zhang teaches that the electrical characteristics relate to a type of a defect and include at least one of an electrical resistance defect and a capacitance defect (para. [0117] defects are classified based on the type of defect (e.g. electrical short to ground, bridge defect, or the like).
Examiner indicates that an electrical short to ground in a semiconductor is a defect since the resistance and capacitance will individually equal to 0. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look for defects in a sample by looking for electrical defects such as but not limited to an electrical short as disclosed in Zhang’s disclosure in order to effectively classify the type of defects per substrate.
Regarding claims 3 and 13, Tsuno further discloses that the electrical characteristics relate to characteristics of a defect and include at least one of an electrical resistance and a capacitance (Column 13, lines 20-30: As compared with the SEM image with an embedding depth of 500 nm, the contrast is reduced and the entire image becomes darker with decrease in capacitance (embedding depth of 1000 nm). That is, by acquiring a SEM image under a pulse width condition under which contrast is obtained at a reference capacitance, a defect can be determined from the brightness and contrast of the SEM image).
Regarding claim 4, Tsuno further discloses that the processor calculates one of the electrical resistance and the capacitance by inputting another one of the electrical resistance and the capacitance (Col 6, lines 1-10: the difference in capacitance is calculated from a cumulative value of the contrast of a SEM image acquired with a plurality of electron irradiation times), the information regarding two or more characteristics, and the at least two image acquisition conditions to a relational expression of the electrical resistance, the capacitance, the information regarding two or more characteristics, and the at least two image acquisition conditions (Col 6, lines 41-51: The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image analyzed from a plurality of images acquired at the extracted defective point under a plurality of irradiation conditions), (Tsuno figure 5 and Col 6, lines 20-30: The database indicates the relation between the transient characteristics (emission characteristics) of the detection signal of secondary electrons or the brightness and contrast of the SEM image and the electrical characteristics) and (Col 1, lines 55-63: The difference in surface potential is caused by a difference in electrical characteristics (resistance and capacitance) from sample to sample) .
Regarding claim 5, Tsuno further discloses the processor that calculates the electrical resistance or the capacitance based on the following first arithmetic expression (figure 17 reference S43):

    PNG
    media_image1.png
    74
    275
    media_image1.png
    Greyscale

Delta S: difference between two characteristics (Col 6, lines 43-55: The means for analyzing the malformation of a fine pattern extracts a defective point in a fine pattern formed in the wafer from a difference in the brightness or contrast of an image)
C: capacitance (Col 4, Equation 2: C = Q/V)
R: electrical resistance (Col 6, lines 14-19: the electrical characteristics are the capacitance or resistance value of the sample) Note: there are many formulas online for finding resistance. It would have been obvious to use different formulas to find the same resistance. Such formulas include but are not limited to:  R = V/I,   R = Q/(C*I),… etc.
Q: charge accumulated by beam irradiation (Col 4, Equation 1)
Ti1: first beam blocking time of pulsed beam that is first image acquisition condition and Ti2: second beam blocking time of pulsed beam that is second image acquisition condition (Col 4, lines 40-50: and T is the time constant of time change in the electron emission rate due to electrification). Using different equations to find the same solution would have been the obvious choice. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective
filing date of the presently filed invention to combine these equations mentioned in Tsuno’s disclosure to find a resistance and capacitance so it can be determined whether there is a defect or not as disclosed in Zhang’s disclosure in order to effectively classify the type of defects per substrate. 
Regarding claim 6, Tsuno mentions the processor that calculates the capacitance C by acquiring the electrical resistance R based on the following second arithmetic expression and substituting the acquired electrical resistance R into the first arithmetic expression: 
[Expression 2] 
    PNG
    media_image2.png
    69
    81
    media_image2.png
    Greyscale
  (Col 4, equation 3)
Vs: surface voltage when charge is saturated (Col 4, lines 50-55:  “where V is the surface potential of the voltage”)
S: characteristic. (Col 4, lines 50-55: S is the irradiation area of the beam)
Examiner interprets the above equation as a variation of ohm’s law. It would have been obvious to one skilled in the art, to use different formulas to find the same resistance. Such formulas include but are not limited to:  R = V/I,   R = Q/(C*I),… etc.
Regarding claim 7, Tsuno mentions the processor that calculates the electrical resistance R by acquiring the capacitance C based on the following third 66arithmetic expression and substituting the acquired capacitance C into the first arithmetic expression: 
[Expression 3]   
    PNG
    media_image3.png
    72
    140
    media_image3.png
    Greyscale

Tir: beam irradiation time (Col 4, lines 50-55: t is electron irradiation time)
S: characteristic (Col 4, lines 50-55: S is the irradiation area of the beam) 
Using different equations to find the same solution would have been the obvious choice as one of ordinary skill in the art would have tried several substitutions to get the desired result, which would produce known physical results with a reasonable expectation for success. 
Therefore, prior to the time of filing, it would have been obvious to one of the ordinary skill in the art to find the capacitance mentioned in Tsuno’s disclosure by using a different equation for capacitance while using the limitations for Q which is a charge accumulated by irradiation time, leading to the same result.
Using Ohm’s law, we can find an equation for voltage V, using current I, and resistance R:	 V=I*R
Using the capacitance equation:	      C=Q/V (one of the ordinary skill in the art can substitute V with I*R). 
Substituting V with I*R: 		C = Q/(I*R). 
To find resistance, one can flip variables:	I*R = Q/C   [Wingdings font/0xE0]   R = Q/(C*I)
Regarding claim 10, Tsuno further discloses the memory that stores relation information (Col 6, lines 20-30: The database indicates the relation between the transient characteristics (emission characteristics) of the detection signal of secondary electrons or the brightness and contrast of the SEM image and the electrical characteristics) between a change of a plurality of beam conditions having different blocking times and different irradiation times and a change of the characteristics (Figures 2(irradiation time), 15 (depth and width), 18 (brightness and contrast) and Col 6, lines 10-18: and time intervals between intermittent irradiations). 
Regarding claim 11, Tsuno further discloses receiving two or more characteristics of a specific pattern that is included in a plurality of images acquired from a charged particle beam under at least two image acquisition conditions (Col 6, lines 43-55: The means for analyzing the malformation of a fine pattern extracts a defective point in a fine pattern formed in the wafer from a difference in the brightness or contrast of an image formed under single irradiation conditions. The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image analyzed from a plurality of images acquired at the extracted defective point under a plurality of irradiation conditions), to receive relation information between information regarding two or more characteristics and electrical characteristics of an element formed on a sample (figure 5 and Col 6, lines 20-30: The database indicates the relation between the transient characteristics (emission characteristics) of the detection signal of secondary electrons or the brightness and contrast of the SEM image and the electrical characteristics), the characteristics being extracted from at least two pieces of image data acquired from the charged particle beam (Col 6, lines 43-55: The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image analyzed from a plurality of images) under  at least two image acquisition conditions (Col 8, lines 25-30: Subsequently, electron beam irradiation conditions, such as acceleration voltage, irradiation current, and irradiation time, are set (S2)) including at least one of a blocking time between irradiations of the sample by a beam and an irradiation time of the beam when the sample is irradiated with the beam using the charged particle beam apparatus in a pulsatile manner (Col 6, lines 10-16: The means for intermittently applying an electron beam in synchronization with the time base is a means for controlling an electron irradiation time and time intervals between intermittent irradiations). Tsuno does not disclose a non-transitory computer-readable medium storing a program configured to instruct a processor to derive an electrical resistance defect and a capacitance defect by referring to the relation information for the information regarding the characteristics. 
In a similar field of endeavor of defect detection in a substrate, Zhang teaches a non-transitory
computer-readable medium storing a program configured to instruct a processor (para. [0132] The memory device 110 may include any storage medium known in the art suitable for storing program instructions executable by the associated one or more processors 108. For example, the memory device 110 may include a non-transitory memory medium), to derive an electrical resistance defect and a capacitance defect ([0117] defects are classified based on the type of defect (e.g. electrical short to ground, bridge defect, or the like) by referring to the relation information for the information regarding the characteristics ([0104] locations of defects detected based on a reconstructed test image may be correlated to design data). 
	Therefore, it would have been obvious to one of the ordinary skilled in the art before the
effective filing date of the invention to combine Tsuno’s system with Zhang’s teaching to create a program that finds a defect for a resistance and capacitance, since both resister and capacitor are correlated with each other. If one is defected, so is the other as disclosed in Zhang’s disclosure in order to effectively classify the type of defects per substrate.
Using Ohm’s law, we can find an equation for voltage V, using current I, and resistance R:      V=I*R
Using the capacitance equation:	      C=Q/V (one of the ordinary skill in the art can substitute V with I*R). 
Substituting V with I*R: 		C = Q/(I*R).
Regarding claim 14, Tsuno discloses a system for estimating electrical characteristics of an element formed on a sample from image data acquired from a charged particle beam apparatus (Col 5, lines 41-50: That is, a difference in capacitance can be estimated from the contrast of a SEM image acquired by controlling the electron irradiation time per unit area), the system comprising: a computer system (Col 7, lines 19-30: The operating system is made up of: an analysis and display unit 117 including a display portion for displaying the result of analysis by the detection signal processing unit 115 and the image formation unit 116; and a control parameter setting unit 118 for the control system including an operating interface); and an arithmetic module that is executed by the computer system (figure 5 and para. [0054] Using equation (2) the length of the cross-sectional directional is calculated (s7) and the result is displayed in the analysis), wherein the computer system includes a learning device (Fig. 13) that outputs the electrical characteristics of the element as a learning result (Fig. 14), the learning device executes learning in advance using teacher data (Fig 17) including at least one among at least two pieces of image data acquired from the charged particle beam apparatus under at least two image acquisition conditions (Col 8, lines 25-30: Subsequently, electron beam irradiation conditions, such as acceleration voltage, irradiation current, and irradiation time, are set (S2)) including at least one of a blocking time between irradiations of the sample by a beam and an irradiation time of the beam when the sample is irradiated with the beam using the charged particle beam apparatus in a pulsatile manner (Col 6, lines 10-16: The means for intermittently applying an electron beam in synchronization with the time base is a means for controlling an electron irradiation time and time intervals between intermittent irradiations), two or more characteristics extracted from the two or more pieces of image data (Col 6, lines 38-55: The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image analyzed from a plurality of images), and information generated from the two or more characteristics (Col 6, lines 38-55: The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image), at least two image acquisition conditions of the charged particle beam apparatus, and the electrical characteristics (figure 6: irradiation energy, irradiation current, irradiation time, time constant, capacitance), and the electrical resistance defect determines whether the capacitance defect exists (Col 4, Equation 2: C = Q/V), and the arithmetic module outputs, to the learning device, at least one among at least two pieces of image data acquired from the charged particle beam apparatus (figure 13 reference s17) under at least two image acquisition conditions (figure 9: irradiation energy, irradiation time), two or more characteristics extracted from the two or more pieces of image data, and information Page 11 of 20Application No. 16/885,727Attorney Docket No. 118247.PD459USgenerated from the two or more characteristics data (Col 6, lines 38-55: The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image analyzed from a plurality of images), and at least two image acquisition conditions of the charged particle beam apparatus(Col 8, lines 25-30: Subsequently, electron beam irradiation conditions, such as acceleration voltage, irradiation current, and irradiation time, are set (S2)). Tsuno does not disclose determining the electrical characteristics include an electrical resistance defect and a capacitance defect. 
	In a similar field of endeavor of defect detection in a substrate, Zhang discloses teaches a
system that receives the relation information from the memory, and derives an electrical resistance defect and a capacitance defect ([0117] defects are classified based on the type of defect (e.g. electrical short to ground, bridge defect, or the like). 
	Therefore, it would have been obvious to one of the ordinary skilled in the art before the
effective filing date of the invention to combine Tsuno’s system with Zhang’s teaching to find a defect for a resistance and capacitance, since both resister and capacitor are correlated with each other as disclosed in Zhang’s disclosure in order to effectively classify the type of defects per substrate. 
Using Ohm’s law, we can find an equation for voltage V, using current I, and resistance R:	 V=I*R	
Using the capacitance equation:	      C=Q/V (one of the ordinary skill in the art can substitute V with I*R). 
Substituting V with I*R: 		C = Q/(I*R). 
Regarding claim 16, Tsuno further discloses that the electrical characteristics relate to characteristics of a defect and include at least one of an electrical resistance and a capacitance (Col 13, lines 20-30: As compared with the SEM image with an embedding depth of 500 nm, the contrast is reduced and the entire image becomes darker with decrease in capacitance (embedding depth of 1000 nm). That is, by acquiring a SEM image under a pulse width condition under which contrast is obtained at a reference capacitance, a defect can be determined from the brightness and contrast of the SEM image). 
Regarding claim 17, Tsuno discloses a system comprising: a charged particle beam apparatus that acquires an image of a sample (Fig 1); (Col 7, lines 19-30: The operating system is made up of: an analysis and display unit 117 including a display portion for displaying the result of analysis by the detection signal processing unit 115 and the image formation unit 116; and a control parameter setting unit 118 for the control system including an operating interface) and is configured to be communicable with the charged particle beam apparatus (Col 7, lines 3-10: The scanning electron microscope 101 is made up of an electronic optical system, a stage mechanism system, a control system, an image processing system, and an operating system); and a memory that stores relation information between a plurality of characteristics or information generated from the plurality of characteristics and a type of a defect (figure 5 and Col 6, lines 20-30: The database indicates the relation between the transient characteristics (emission characteristics) of the detection signal of secondary electrons or the brightness and contrast of the SEM image and the electrical characteristics) and (Col 1, lines 55-63: The difference in surface potential is caused by a difference in electrical characteristics (resistance and capacitance) from sample to sample), the characteristics being extracted from a plurality of image data acquired from the charged particle beam apparatus under a plurality of image acquisition conditions (Col 6, lines 42-50: The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image analyzed from a plurality of images acquired at the extracted defective point under a plurality of irradiation conditions) and (Col 8, lines 25-30: Subsequently, electron beam irradiation conditions, such as acceleration voltage, irradiation current, and irradiation time, are set (S2)), Page 12 of 20Application No. 16/885,727
Attorney Docket No. 118247.PD459USwherein the processor receives information regarding two or more characteristics of a specific pattern that is included in a plurality of images acquired from the charged particle beam apparatus under a plurality of image acquisition conditions (Col 6, lines 45-55: The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image analyzed from a plurality of images acquired at the extracted defective point under a plurality of irradiation conditions) including at least one of a blocking time between irradiations of the sample by a beam and an irradiation time of the beam when the sample is irradiated with the beam using the charged particle beam apparatus in a pulsatile manner (Col 6, lines 10-16: The means for intermittently applying an electron beam in synchronization with the time base is a means for controlling an electron irradiation time and time intervals between intermittent irradiations). Tsuno does not disclose a system that receives the relation information from the memory, and derives an electrical resistance defect and a capacitance defect and the type of defect by referring to the relation information for the information regarding the characteristics.
In a similar field of endeavor of defect detection in a substrate, Zhang discloses teaches a
system that receives the relation information from the memory, and derives an electrical resistance defect and a capacitance defect and the type of defect ([0117] defects are classified based on the type of defect (e.g. electrical short to ground, bridge defect, or the like) Examiner indicates that an electrical short to ground in a semiconductor is a defect since the resistance and capacitance will individually equal to 0) by referring to the relation information for the information regarding the characteristics ([0104] locations of defects detected based on a reconstructed test image may be correlated to design data). 
	Therefore, it would have been obvious to one of the ordinary skilled in the art before the
effective filing date of the invention to combine Tsuno’s system with Zhang’s teaching to find a defect for a resistance and capacitance, since both resister and capacitor are correlated with each other as disclosed in Zhang’s disclosure in order to effectively classify the type of defects per substrate.
Using Ohm’s law, we can find an equation for voltage V, using current I, and resistance R:    V=I*R	
Using the capacitance equation:	      C=Q/V (one of the ordinary skill in the art can substitute V with I*R). 
Substituting V with I*R: 		C = Q/(I*R). 
Regarding claim 20, Tsuno teaches that the processor extracts characteristics of a terminal formed on the sample from a plurality of images  of a plurality of image acquisition conditions (Col 6, lines 43-55: The means for analyzing the malformation of a fine pattern extracts a defective point in a fine pattern formed in the wafer from a difference in the brightness or contrast of an image formed under single irradiation conditions. The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image analyzed from a plurality of images acquired at the extracted defective point under a plurality of irradiation conditions) to evaluate input/output characteristics of the switching element (figure 14).
Tsuno fails to disclose a switching element. However, Zhang discloses a switching element (para. 
[0132] …a read-only memory, a random-access memory, a magnetic or optical memory device (e.g., disk), a magnetic tape, a solid-state drive and the like).
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to use the switching element in Zhang’s teaching and combine it with the processor that extracts characteristics under many images and image conditions in Tsuno’s disclosure in order to further identify the input/output characteristics and defects of the element, so a person who is operating a substrate processing machinery can shut down the machine to reduce downtime and defected chips from being manufactured. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuno (US Pat 9659744) in view of Zhao (pub no. 2011/003698) and in further view of Ohyama (Pub no. 2018/0112974).
Regarding claim 18, Tsuno discloses a type of a defect (Col 13, lines 20-30: a defect can be determined from the brightness and contrast of the SEM image), the first terminal being applied with a voltage for controlling  (Col 2, lines 7-15: acceleration voltage is variably controlled; the penetration depth of an electron beam is calculated from an acceleration voltage value with which an internal structure can be identified) opening or closing of the switching element and the second terminal being connected to the switching element and having a structure in which a flowing current is controlled (Col 10, lines 42-50: by controlling the irradiation current or scanning speed of an electron beam) due to the application of the voltage to the first terminal, and the processor derives the type of the defect by referring to the relation information for the characteristics of the first terminal and the second terminal received from the charged particle beam (Tsuno figure 5 and Col 6, lines 20-28: The database indicates the relation between the transient characteristics (emission characteristics) of the detection signal of secondary electrons or the brightness and contrast of the SEM image and the electrical characteristics).
Tsuno does not disclose a memory stores relation information, regarding a switching element formed on the sample, between the characteristic of a first element and a second element.
 Ohyama teaches that the memory stores relation information, regarding a switching element formed on the sample (para. [0132] …a read-only memory, a random-access memory, a magnetic or optical memory device (e.g., disk), a magnetic tape, a solid-state drive and the like) and the second terminal being connected to the switching element (Ohyama para [0101] A drive circuit controls on and off switching elements (for example, thin film transistors) respectively connected with the respective strip electrodes and regulates voltages that are to be applied to the respective strip electrodes). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to include a switch able to open and close as disclosed in Tsuno’s invention and combine it with Ohyama’s teaching to have a memory that knows when to open and close the switching element, to control current flow. Ohyama does not disclose a characteristic of a first element and a second element.
In a similar field of endeavor of defect detection in a substrate, Zhao discloses a characteristic of a first element and a second element ([0068] gate leakage thus revealing gate contact).
It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use a memory which regards a switching element as disclosed in Ohyama’s teaching and combine it with Zhao’s disclosure that mentions the characteristics of a first and second terminal and to further use that to build a relation between the defects and characteristics as mentioned in Tsuno’s disclosure. It can also be noted that the controlled voltage in Tsuno’s disclosure can be used to open and close the switching element mentioned in Ohyama’s disclosure. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuno (US Pat 9659744) in view of Zhang (Pub no. 2017/0191945), and in further view of Zhao (pub no. 2011/003698).
Regarding claim 19, Tsuno does not explain that the type of the defect is at least one of an open defect in which a switching element and a terminal are not connected to each other and a leakage defect in which a current leaks from a switching element.
Zhang mentions that the type of the defect ([0117] defects are classified based on the type of defect (e.g. electrical short to ground, bridge defect, or the like)). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of
the presently filed invention, to modify the systems of Tsuno with the teachings of Zhang to identify a type of defect for better detection and analysis results, so a person who is operating a substrate processing machinery can shut down the machine to reduce downtime and defected chips from being manufactured. 
Zhang does not disclose that the defect is at least one of an open defect in which a switching element and a terminal are not connected to each other and a leakage defect in which a current leaks from a switching element.
	In a similar field, Zhao discloses that the defect is at least one of an open defect (para. [0015] Herein, defect 200A is a P+/N-well open defect displaying a DVC) in which a switching element and a terminal are not connected to each other and a leakage defect in which a current leaks from a switching element (para. [0012] Photo-current will be induced while the surface of the device is being scanned, which either induces photocurrent across the N+/P-well junction, or stimulates leakage current across the thin gate oxide). Zhao goes into detail about the type of defects where they mention an open and leakage defect, where the current has a leakage.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to observe types of defects such as an electrical short of Zhang’s disclosure, with a specific type of defect such as current that leaks mentioned in Zhao’s disclosure, in order to classify the defects of a wafer.
Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. Regarding argument one, one of ordinary skill in the art, having the equation for capacitance, C=Q/V and desiring the result of finding a capacitance, would relate ohm’s law, given the nature of voltage and resistance, would solve by replacing V to obtain, C=Q/(I*R).
Regarding argument 2, Tsuno discloses information regarding two or more characteristics of a specific pattern that is included in a plurality of images using the charged particle beam apparatus under at least two different image acquisition conditions (Col 6, lines 45-55: The electrical characteristics or cross-sectional morphological characteristics of the sample are analyzed based on the brightness or contrast of the image analyzed from a plurality of images acquired at the extracted defective point under a plurality of irradiation conditions) including at least one of a blocking time between irradiations of the sample by a beam and an irradiation time of the beam when the sample is irradiated with the beam using the charged particle beam apparatus in a pulsatile manner(Col 6, lines 10-16: The means for intermittently applying an electron beam in synchronization with the time base is a means for controlling an electron irradiation time and time intervals between intermittent irradiations). The time intervals in between radiation is viewed by the examiner as pulsatile manner. A rejection has been made for amended claim 1.  
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Zhang discloses deriving an electrical resistance defect and a capacitance defect by referring to the relation information for the information regarding the characteristics. The rejection is made above on claim 1. 
The unclaimed argument (The capacitance defect is based on a difference in the change of the brightness about the blockage temporal change of the resistance defect of the change of the brightness about the blockage temporal change of the capacitance defect of (a) with reference to the change of the brightness about the blockage temporal change and (b) the resistance defect and such characteristic the difference is in the characteristic of the change of the brightness when varying the blocking time in the  capacitance defect whether it can determine whether it is the resistance defect.) are considered, but not a part of the claim set. If applicant wishes to have these elements considered, applicant is kindly encouraged to claim these elements of the invention. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/               Examiner, Art Unit 2666                                                                                                                                                                                         
/EMILY C TERRELL/               Supervisory Patent Examiner, Art Unit 2666